Citation Nr: 1205270	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) due to a personal assault and major depressive disorder.

2.  Entitlement to a compensable rating for service-connected left ear hearing loss.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1994, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which inter alia denied service connection for PTSD and denied a compensable rating for service-connected left ear hearing loss.  The Veteran disagreed with such decisions and subsequently perfected an appeal. 

In April 2009, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal was remanded in March 2010 for further development and adjudication.  In that decision, the Board noted that the issues of entitlement to service connection for right ear hearing loss and vertigo were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred these issues to the AOJ for appropriate action.  

The Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has a diagnosis of major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not reflect that the Veteran currently has PTSD.

2.  Resolving doubt in the Veteran's favor, the Veteran's currently diagnosed major depressive disorder is etiologically related to the Veteran's military service.

3.  The Veteran's left ear hearing loss was manifested by no more than level I hearing in the right ear and no more than Level III impairment in the left ear.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Major depressive disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code 6100, and Tables VI, VII (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in December 2003, June 2006, March 2009, and May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining such evidence.  In addition, the Veteran was provided notice regarding the kind of evidence that may assist in establishing service connection for PTSD based on a personal assault and was afforded ample opportunity to provide evidence from "other" sources to substantiate the claim.  See Patton v. West, 12 Vet. App. 272 (1999).

In addition to the foregoing, the Board observes that the Veteran's service treatment records, service personnel records, post-service outpatient treatment records, have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2009 Board hearing.  The Veteran has also been afforded VA examinations in connection with the claims.  As detailed below, VA examinations included relevant findings and opinions for resolution of the appellate claims supported by stated rationale, and based upon both evaluation of the Veteran and an accurate understanding of his medical history based on review of his VA claims folder.  Further, no inaccuracies or prejudiced is demonstrated regarding these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  In addition, the Veteran's claims file indicated that the Veteran may be in receipt of disability benefits from the Social Security Administration.  However, after appropriate searches were undertaken, the Social Security Administration was unable to locate relevant records.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

For the reasons detailed below, the Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for an acquired psychiatric disorder.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:

(3) If a post-traumatic stress disorder claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence in this case consists of service records, outpatient treatment records, and VA examinations.

The Veteran's service treatment records indicated that the Veteran was seen in service in July, August, and September 1994 on multiple occasion for symptoms of depression.  His diagnoses included, major depressive disorder, single episode, depression, and major depression, uncomplicated bereavement.  

In April 1995, a Transfer/Closing Summary for Mental Health indicated that the Veteran was seen since 1994 for depression.  He received medical evaluations and individual therapy.  He was noted to have had 13 mental health contacts, and had been prescribed Zoloft, Prozac, and Xanac with good symptoms relief.  He was also diagnosed this major depressive disorder, single episode.

The Veteran was afforded a VA examination dated in April 2004.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran underwent treatment in service beginning in July 1994 for depression and was treated with Zoloft and other medications.  After examination, the Veteran was diagnosed with major depressive disorder, single episode.  He was given a GAF score of 50.  The Veteran reported that his last assignment in service was in Panama dealing with illegal Cuban immigrants.  He described this deployment as very stressful and that he still had nightmares related to his experiences.  He indicated that he also worked in Columbia fighting the guerillas.  The Veteran reported that he had been very depressed and anxious since then, with the condition worsening as of late.  The Veteran had complaints of depressed mood, irritability with outbursts, severe insomnia, lack of motivation, poor energy, and poor concentration.  The examiner did not offer a nexus opinion.  

The Veteran's claims file was then sent for a medical opinion in May 2004.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner noted that the Veteran had been diagnosed with dysthymia.  The examiner found that the Veteran's first mental hygiene clinic visit after military service was to the Mayaguez outpatient clinic in January 2003.  The Veteran was also noted to have been treated in service, but the examiner found that the Veteran's currently diagnosed neuropsychiatric condition was not related nor associated to his neuropsychiatric condition treated in service, nor was it caused by or the result of military service.   

The Veteran was again examined by VA in June 2005.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's psychiatric history was noted.  The examiner indicated that the Veteran was seen in January 2003 and diagnosed with major depressive disorder, single episode.  He was admitted to the clinic and was noted to have continued treatment since that time.  The examiner also noted that the Veteran was treated for depression in service in Panama beginning in July 1994.  He was treated with antidepressants Zoloft and Prozac, and anxiolytic medication, Xanac, on different occasions.  He was hospitalized in October 2004 with a diagnosis of  r/o PTSD, and he was again hospitalized in April 2005 with depression.  The Veteran was evaluated for PTSD in January 2005, but the Veteran was not found to meet the criteria for a diagnosis of PTSD.  The Veteran was noted to have continued treatment at the VA outpatient clinic.  The Veteran reported symptoms of sadness, depression, irritability, loss of interest in daily activities, loss of energy, insomnia, inability to feel pleasure in daily tasks, inability to concentrate, anxiety, and tension.  The Veteran reported a stressor that took place in June 1991.   He stated that he was training with a group of Columbia Air Force soldiers when two of the soldiers got into a fight.  One shot the other in the chest and killed him.  The one who shot the other put the rifle in the Veteran's face and threatened to kill him should he report it.  The Veteran stated that he never reported the incident.  Upon examination, the examiner stated that the Veteran was not observed to be anxious, distressed or depressed when describing his experiences, and he did not report feelings of intense fear, helplessness or horror at the time he experienced the events.  After examination, the examiner found that the Veteran's mental disorder did not meet the DSM-IV criteria to establish a diagnosis of PTSD.  Rather, the Veteran was diagnosed with depressive disorder, nos.  He was assigned a GAF score of 60.  With respect to the diagnosis of depression, the examiner stated that there was objective evidence to establish that the onset of the Veteran's depressive disorder was in the year 2003 when he was first evaluated at the Mayaguez clinic and therefore the depression was not service-connected.

Finally, the Veteran was afforded an additional VA examination dated in May 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran's medical history and indicated that he had been diagnosed with both PTSD and major depressive disorder in his outpatient treatment records.  After the Veteran's history was taken, he was examined.  The Veteran reported the stressful incident in service where he witnessed a soldier killed by another soldier.  The examiner determined, after reviewing the Veteran's symptoms, that the Veteran did not have PTSD.  The Veteran, however, was diagnosed with major depressive disorder, recurrent, severe.  The examiner explained that the Veteran's stated stressor would meet the stressor criteria for PTSD, but that he did not meet the DSM-IV symptoms criteria for a diagnosis of PTSD.  He then indicated that the Veteran's depressive disorder started in 1991.  He found that the Veteran witnessed the murder of a Colombian soldier and was threatened with death should he report it.  He found that this event followed the Veteran until 2004.  He also noted that the Veteran received treatment for depression in service and sought formal psychiatric care due to depressive symptoms.  The examiner then stated that it was his opinion that the Veteran's mental condition was related to traumatic events occurring while in service, and that the mental condition is related to his military service.  In this regard, he noted that the Veteran sought psychiatric treatment in service on account of depression and anxiety.  He, however, stated that the Veteran's stated stressor was not related to the Veteran's fear of hostile military service.

The Veteran's outpatient treatment records indicate diagnoses of PTSD, major depressive disorder, and dysthymia dating from 2003.  A February 2004 treatment report diagnosed major depressive disorder, recurrent, and PTSD.  However, another February 2004 treatment report found that the Veteran did not meet the DSM-IV criteria for PTSD.  He was rather diagnosed with dysthymia.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for PTSD.  However, resolving doubt in favor of the Veteran, the Board finds that service connection is warranted for major depressive disorder.  

With respect to PTSD, the Board notes that none of the VA examiners that examined the Veteran and reviewed his claims file found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  And while the Veteran did have diagnoses of PTSD in his outpatient treatment records, other such records also indicated that the Veteran did not meet the criteria for a diagnosis.  As such, the preponderance of the medical evidence is against a finding of PTSD.  And without a current diagnosis of this disability, service connection is not available.  

As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the opinions of the VA examiners, who examined the Veteran and his claims file in connection with their reports, are most probative in this case.  

Here, the Board notes that the Veteran has contended on his own behalf that he has PTSD that is related to stressors he experienced in the military.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding whether the Veteran has PTSD that is related to his service is complex in nature.  See Woehlaert , supra.   As noted above, as to the medical opinions provided, the Board notes that, when faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board finds that the opinions of the VA examiners to be most probative in this case.  The Veteran is also not noted to have any specific specialization in psychiatric matters.  In this case, the Board finds that the Veteran's contentions regarding the diagnosis and etiology of his condition, as well as allegations of continuity of symptomatology, are outweighed by the competent and probative VA medical examiners' findings.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has PTSD that is related to his military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

With respect to major depressive disorder, the Board finds that service connection is warranted.  The Veteran was clearly treated over several months for symptoms of depression in his last year of military service.  While some of these records indicated a diagnosis of major depressive disorder, single episode, it is clear that there were several of these diagnoses.  He was also noted to have depression in 1995, after service.  The medical records do not indicate treatment for a psychiatric between 1995 and 2003, but the Veteran nevertheless reported that he had symptoms of depression during this intervening time.  And he has clearly had a continuing issues with major depressive disorder since 2003 to the present.  Finally, the May 2011 VA examiner found that the Veteran's depressive disorder had its onset in and as a result of his military service.  Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that service connection is warranted in this case major depressive disorder.   See also Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran).  

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  

III.  Increased rating for left hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board has considered the propriety of assigning staged ratings for the Veteran's disability.

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and, therefore, he is entitled to a compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

If impairment is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383. 

Effective December 6, 2002, 38 C.F.R. § 3.383 was amended as to evaluating hearing impairment when hearing loss in one ear is service-connected and hearing loss in the other ear is not.  See 69 Fed. Reg. 48,148 (2004) [codified at 38 C.F.R. § 3.383].  Under the former provisions, in situations where service connection has been granted only for defective hearing involving one ear, and the Veteran does not have total deafness in both ears, the hearing acuity of the non-service-connected ear is considered to be normal.  In such situations, a maximum 10 percent evaluation is assignable where hearing in the service-connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 4.85(f), (h) (2004). 

Under the current version of 38 C.F.R. § 3.383, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the Veteran's own willful misconduct.  In this regard, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The current criteria of 38 C.F.R. § 3.383 is clearly more favorable to the Veteran's claim.  The Board will apply only the current criteria of 38 C.F.R. § 3.383 to the Veteran's hearing loss claim for all times following December 6, 2002.  As the Veteran filed his current claim after December 2002, the current regulation applies.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Finally, the Board notes that the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

At a November 2003 audiological evaluation, the Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
40
LEFT
30
45
45
55
70

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 19 decibel loss in the right ear and a 42 decibel loss in the left ear.  The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.   Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

In an April 2004 VA examination, the Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
45
LEFT
40
45
50
55
75

The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 84 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

In a June 2006 VA examination, the Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
45
LEFT
35
45
50
55
60

The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 80 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level III hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

Finally, the Veteran was afforded a VA examination dated in April 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
35
LEFT
40
45
55
65
65

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 27.5 decibel loss in the right ear and a 57.5 decibel loss in the left ear.  The audiologist indicated that the Veteran had 100 percent speech discrimination in the right ear and 92 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The examiner also found that the effect of the disability on occupation would be significant and that the impact on occupational activities would be poor social interactions, difficulty following instructions, and difficulty hearing.  

The Board finds that the requirements for a compensable evaluation are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability of bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  

The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the Board notes that the April 2011 examiner found that the effect of the Veteran's hearing disability on occupation would be significant and that the impact on occupational activities would be poor social interactions, difficulty following instructions, and difficulty hearing.  Based on the totality of the evidence, however, the Board finds that the Veteran's left ear hearing loss has not caused marked interference with employment, and the evidence does not reflect frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra- schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board notes that some of the VA examinations of the Veteran were not conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is granted.

A compensable rating for service-connected left ear hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the issue of individual unemployability so that the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In March 2010, this case was remanded for further development.  In that decision, the Board noted that, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board also noted that the Court held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board found that the Rice case must be considered in readjudicating the claim on appeal.  

In its November 2011 supplemental statement of the case readjudicating the matters on appeal, however, the RO did not consider the Rice case.  This matter must therefore be remanded for compliance with the Board's March 2010 directive.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the matter of individual unemployability in accordance with the Board's March 2010 directive.  All applicable laws and regulations should be considered, including consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009).  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


